  Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 1 of 9 PageID: 105



NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
____________________________________
                                     :
In re:                               :       On Appeal From:
                                    :        Case No.: 12-01185
KARA HOMES, INC., et al.,           :        Chapter 11
                                    :        Hon. Michael B. Kaplan, U.S.B.J.
                  Debtor.           :
___________________________________ :
                                    :
ZUDHI KARAGJOZI, et al.,             :
                                     :       Case No. 3:19-cv-19110-BRM
                  Plaintiffs,        :
       v.                            :
                                     :
GREENBAUM, ROWE,                     :
SMITH, & DAVIS, LLP., et al.,        :
                                     :
                  Defendants.        :
____________________________________:
                                     :
ZUDHI KARAGJOZI,                     :
                                     :       Case No. 3:19-cv-18703-BRM
                  Plaintiff,         :
       v.                            :
                                     :
DAVID BRUCK, et al.,                 :
                                     :
                  Defendants.        :
___________________________________ :
                                     :
KARA HOMES, INC., et al.,            :       Case No. 3:19-cv-17223-BRM
                                     :
                  Plaintiffs,        :
       v.                            :
                                     :
GREENBAUM, ROWE,                     :       OPINION
SMITH, & DAVIS, LLP., et al.,        :
                                     :
                  Defendants.        :
___________________________________ :
  Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 2 of 9 PageID: 106



MARTINOTTI, DISTRICT JUDGE

       Before this Court is an appeal filed by Appellant Zudhi Karagjozi (“Karagjozi”) from the

Bankruptcy Court’s Order granting Respondents Greenbaum, Rowe, Smith, & Davis, LLP

(“GRSD”) and David Bruck, Esq.’s (“Bruck”) (collectively, “Respondents”) motion for

reconsideration of the motion to dismiss. (Case No. 3:19-cv-19110-BRM, ECF No. 10.)

Respondents oppose the appeal. (Case No. 3:19-cv-19110-BRM, ECF No. 11.) In addition to this

appeal, Karagjozi moved for leave to raise the bankruptcy court’s lack of subject matter

jurisdiction under the Rooker-Feldman doctrine. (Case No. 3:19-cv-19110-BRM, ECF No. 12.)

Respondents also oppose that motion. (Case No. 3:19-cv-19110-BRM, ECF No. 13.) Filed under

separate case numbers, but related and also pending before the Court, are Respondents’ Motion to

Confirm and Adopt the Bankruptcy Court’s Recommendation of Dismissal (Case No. 3:19-cv-

18703-BRM) and Karagjozi’s Motion to Withdraw Reference (Case No. 3:19-cv-17223-BRM).

Having reviewed the parties’ submissions before the Court and having declined to hear oral

argument pursuant to Federal Rule of Civil Procedural 78(b), for the reasons set forth below, and

for good cause shown, Karagjozi’s appeal is DISMISSED FOR LACK OF JURISDICTION,

Karagjozi’s Motion to Raise the Bankruptcy Court’s Lack of Subject Matter Jurisdiction is

DISMISSED AS MOOT, Respondents’ Motion to Confirm and Adopt the Bankruptcy Court’s

Recommendation of Dismissal (Case No. 3:19-cv-18703-BRM, ECF No. 2) is GRANTED, and

Karagjozi’s Motion to Withdraw Reference (Case No. 3:19-cv-17223-BRM, ECF No. 1) is

DISMISSED AS MOOT.
    Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 3 of 9 PageID: 107



       I.      BACKGROUND 1

       This case arises out of an adversary proceeding in the Bankruptcy Court. Karagjozi v.

Bruck, et al., Case No. 12-01185-MBK. Karagjozi’s company, Kara Homes, Inc., filed Chapter 11

bankruptcy on October 5, 2006, on the advice of its attorney, Bruck. GRSD served as counsel for

Kara Homes during the proceedings. (Case No. 3:19-cv-18703-BRM, ECF No. 1 ¶ 1.) On January

13, 2012, Karagjozi filed a Complaint alleging professional negligence against Respondents in the

Superior Court of New Jersey, Law Division which Respondents subsequently removed to

bankruptcy court. (Id. ¶ 2.) Following removal, Karagjozi filed an Amended Complaint

eliminating all allegations related to the bankruptcy action. (Id.) The bankruptcy court then

remanded the case to state court where it proceeded for several years. (Id.)

       After receiving Karagjozi’s trial brief, Respondents again removed the case to bankruptcy

court because they believed the brief implicated arguments and claims tied to the Chapter 11 case.

(Id. ¶ 3.) The bankruptcy court denied Karagjozi’s motion to remand, and the district court denied

the subsequent motions for leave to appeal and withdrawal of reference. (Id. ¶¶ 3-4.) Thereafter,

the case proceeded in the bankruptcy court. (Id. ¶ 4.)

       Respondents filed a motion to dismiss the Amended Complaint pursuant to Fed. R. Civ. P.

12(c) on April 5, 2019. (Id. ¶ 5.) The bankruptcy court denied the motion, relying in large part on

a Consent Order from the state court proceedings wherein Karagjozi stated his claims were wholly

distinct and separate from any claims or actions pertaining to the bankruptcy proceedings. (Id.)

Respondents filed a motion to reconsider on August 5, 2019. (Id. ¶ 7.) On October 3, 2019, the



1
 The Court writes for the parties and assumes familiarity of the facts. For purposes of this review,
and for the reasons discussed infra, the Court cites to and relies on the unopposed Proposed
Findings of Fact and Conclusions of Law entered on October 3, 2019, in Case No. 3:19-cv-
18703-BRM. Bankr. R. 9033(d) advisory committee’s note to 1987 amendment (citing Fed. R.
Civ. P. 72(b)).
  Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 4 of 9 PageID: 108



bankruptcy court granted the motion and determined that the Amended Complaint should be

dismissed in its entirety. (Id.) Karagjozi appealed the bankruptcy court’s decision to reconsider

Respondents’ motion to dismiss on October 18, 2019.

       II.     JURISDICTION

       Before reaching the merits, this Court must determine if it has jurisdiction to hear this

appeal. District courts possess two types of appellate jurisdiction over bankruptcy court orders:

mandatory jurisdiction over appeals “from final judgements, orders, and decrees,” and

discretionary appellate jurisdiction over appeals “from other interlocutory orders and decrees.” 28

U.S.C. § 158(a)(1), (3). Here, Karagjozi’s appeal does not specify the basis for this Court’s

jurisdiction. (ECF No. 10 at 6) (“This Court has jurisdiction to review the order of the United

States Bankruptcy Court pursuant to 28 U.S.C. § 158(a).”) As discussed below, the Court lacks

mandatory appellate jurisdiction because the Bankruptcy Court’s order granting reconsideration is

not a final judgment, order, or decree. Further, for the reasons set forth herein, the Court declines

to exercise discretionary appellate jurisdiction.

               A. Mandatory Appellate Jurisdiction Over Final Bankruptcy Orders

       District courts have mandatory appellate jurisdiction over appeals “from final judgments,

orders, and decrees.” 28 U.S.C. § 158(a)(1). Reviewing courts

               consider four factors to determine whether a [lower] court’s decision
               in a bankruptcy case is final: (1) the impact of the assets of the
               bankruptcy estate; (2) the need for further fact-finding on remand;
               (3) the preclusive effect of a decision on the merits; and (4) the
               interests of judicial economy.

In re Armstrong World Indus., 432 F.3d 507, 511 (3d Cir. 2005) (citing In re Owens, 419 F.3d

195, 203 (3d Cir. 2005)). Courts apply this four-factor test against a background of “pragmatic

considerations unique to this area of law” and “have traditionally applied a relaxed standard of
  Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 5 of 9 PageID: 109



finality in bankruptcy cases.” Buncher Co. v. Off’l Comm. of Unsecured Creditors of GenFarm

Ltd. P’ship IV, 229 F.3d 245, 250 (3d. Cir. 2000). With respect to motions for reconsideration,

courts in this Circuit have found “[a]n order denying reconsideration is final if the underlying order

is final and together the orders end the litigation on the merits.” Ahmed Amr v. Greenberg Traurig

LLP, Case No. 13-337, 2016 U.S. Dist. LEXIS 134303, at *22 (D.N.J. Sep. 29, 2016) (quoting

United States v. Monahan, 497 B.R. 642, 646 (1st Cir. B.A.P. 2013)).

       Here, the bankruptcy court determined that the underlying matter was “the type of core

proceeding discussed in Stern v. Marshall, 546 U.S. 462 (2011).” (Case No. 3:19-cv-18703-BRM,

ECF No. 1 at 2.) Based on that determination, the bankruptcy court lacked constitutional authority

to enter a final judgment and instead submitted proposed findings of fact and conclusions of law.

(Id. at 7.) Therefore, because the underlying order was not final, the Bankruptcy Court’s order

granting reconsideration is also not a final judgment, order, or decree, and this Court lacks

mandatory appellate jurisdiction.

               B. Discretionary Appellate Jurisdiction Over Interlocutory Bankruptcy
                  Orders

       District courts have discretionary appellate jurisdiction over appeals “from other

interlocutory orders and decrees.” 28 U.S.C. 158(a)(3). To guide the exercise of their discretionary

appellate jurisdiction, district courts use the criteria for certification of an interlocutory appeal

under 28 U.S.C. § 1292(b). See Jacobo v. BAC Home Loans Serv’g, LP, 477 B.R. 533, 537 (D.N.J.

2012). That is to say,

               district courts will grant leave to file an interlocutory appeal when
               the [bankruptcy court’s] order at issue: (1) involves a controlling
               question of law upon which there is (2) substantial grounds for
               different of opinion as to its correctness, and (3) if appealed
               immediately, may materially advance the ultimate termination of the
               litigation.
   Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 6 of 9 PageID: 110



In re Phila. Newspapers, Inc., 418 B.R. 548, 557 (E.D.Pa. 2009), aff’d as to jurisdictional holding,

559 F.3d 298, 303 n.5 (3d Cir. 2010).

       With regard to the first and third criteria, a question of law is “controlling” if it is “serious

to the conduct of the litigation, either practically or legally,” and “would result in reversible error

upon final appeal.” Florence v. Bd. of Chosen Freeholders of Burlington Cty., 657 F. Supp. 2d

504, 508 (D.N.J. 2009). Decision of a “controlling” question will likely advance the ultimate

termination of the litigation because an immediate appellate decision will result in the “saving of

time of the district court and of expense to the litigants.” P. Schoenfeld Asset Mgmt. v. Cendant

Corp., 161 F. Supp.2d 355, 359 (D.N.J. 2001).

       Courts narrowly interpret the second criterion. “A ‘substantial ground for difference of

opinion’ must ‘arise out of genuine doubt as to the correct legal standard.’” FTC v. Wyndham

Worldwide Co., 10 F. Supp.3d 602, 634 (D.N.J. 2014) (quoting Kapossy v. McGraw-Hill, Inc., 942

F. Supp. 996, 1001 (D.N.J. 1996)). “Mere disagreement with the district court’s ruling” is

insufficient to create “genuine doubt.” Interfaith Cmty. Org., Inc. v. PPG Indus., 702 F. Supp. 2d

295, 319 (D.N.J. 2010) (quoting Kapossy, 942 F. Supp. at 1001). Even conflicting decisions of

other courts do not constitute a substantial ground for difference of opinion. See Singh v. Daimler-

Benz, AG, 800 F. Supp. 260, 263 (E.D. Pa. 1992), aff’d, 9 F.3d 303 (3d Cir. 1993).

       “However, these three criteria do not limit the Court’s discretion to grant or deny an

interlocutory appeal.” In re SemCrude, L.P., 407 B.R. 553, 557 (D. Del. 2009). To the contrary,

“[l]eave to file an interlocutory appeal may be denied for reasons apart from this specified criteria,

including such matters as the appellate docket or the desire to have a full record before considering

the disputed legal issue.” Id.; see also Lopez v. Overtime 1st Ave. Corp., 252 F. Supp. 3d 268, 273

(S.D.N.Y. 2017) (“Such unfettered discretion [to grant or deny leave to appeal an interlocutory
  Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 7 of 9 PageID: 111



order under § 1292(b)] can be for any reason, including docket congestion and the system-wide

costs and benefits of allowing the appeal.” (quoting In re Facebook, Inc., IPO Sec. & Derivative

Litig., 986 F. Supp. 2d 524, 530 (S.D.N.Y. 2014))). Additionally, the appellant “must . . .

demonstrate that exceptional circumstances exist.” Phila. Newspapers, 418 B.R. at 557 (quoting

SemCrude, 407 B.R. at 557).

       The Court declines to exercise its discretionary jurisdiction because there appears to be no

“genuine doubt” about the proper legal standard at issue, and Karagjozi has not demonstrated

exceptional circumstances warranting an interlocutory appeal. Accordingly, the Court declines to

exercise its discretionary jurisdiction over this appeal and orders it DISMISSED FOR LACK OF

JURISDICTION. Further, Karagjozi’s Motion to Raise the Bankruptcy Court’s Lack of Subject

Matter Jurisdiction is DISMISSED AS MOOT.

       Having dismissed Karagjozi’s Appeal, the Court now looks to the bankruptcy court’s

proposed findings of fact and conclusions of law in evaluating the remaining motions.

       III.    LEGAL STANDARD

       “The proper standard of review to be applied by a district court when reviewing a ruling of

a bankruptcy court is determined by the nature of the issues presented on appeal.” In re Beers,

Case No. 09-1666, 2009 U.S. Dist. LEXIS 111218, at *8 (D.N.J. Nov. 30, 2009) (quoting Baron

& Budd, P.C. v. Unsecured Asbestos Claimants Committee, 321 B.R. 147, 157 (D.N.J. 2005)). A

district court reviews “the bankruptcy court’s legal determinations de novo, its factual findings for

clear error and its exercise of discretion for abuse thereof.” In re United Healthcare Sys., Inc., 396

F.3d 247, 249 (3d Cir. 2005) (quoting In re Trans World Airlines, Inc., 145 F.3d 124, 130-31 (3d

Cir. 1998)).
   Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 8 of 9 PageID: 112



        Pursuant to Bankr. R. 9033(d), a district judge exercises de novo review over “any portion

of the bankruptcy judge’s findings of fact or conclusions of law to which specific written objection

has been made.” Bankr. R. 9033(d). Those specific written objections are to be made “within 14

days after being served with a copy of the proposed findings of fact and conclusions of law.”

Bankr. R. 9033(b). Following a showing of cause, the bankruptcy judge may extend the time to

file an objection for another 21 days from the expiration of the initial timeframe. Bankr. R. 9033(c).

While the rule does not specify the procedure for district court review in the absence of written

objection, the Advisory Committee Note indicates Bankr. R. 9033(d) “adopts the de novo review

provisions of Fed. R. Civ. P. 72(b).” Bankr. R. 9033(d) advisory committee’s note to 1987

amendment. The Advisory Committee Note to Fed. R. Civ. P. 72(b) states, “[w]hen no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s note

to 1983 amendment. Therefore, in the absence of an objection, the district court need only review

the face of the record for clear error before adopting the bankruptcy judge’s recommendation.

Davis v. The Merv Griffin Co., 128 B.R. 78, 80 (D.N.J. 1991).

        Here, the bankruptcy judge filed the proposed findings of fact and conclusions of law on

October 3, 2019. (ECF No. 1.) Accordingly, Karagjozi had until October 17, 2019, to object to the

findings and until November 7, 2019, to request additional time to file an extension. Karagjozi

did neither; so, the Court reviews the bankruptcy judge’s proposed findings of fact and conclusions

of law for clear error.

        Having reviewed the proposed findings of fact and conclusions of law, the Court finds it

should adopt the recommendation without modification. Accordingly, Respondents’ Motion to
  Case 3:19-cv-17223-BRM Document 6 Filed 06/29/20 Page 9 of 9 PageID: 113



Confirm and Adopt the Bankruptcy Court’s Recommendation of Dismissal (Case No. 3:19-cv-

18703-BRM, ECF No. 2) is GRANTED.

      In adopting this recommendation, the Court finds Karagjozi’s Amended Complaint should

be dismissed, thereby mooting Karagjozi’s Motion to Withdraw Reference (Case No. 3:19-cv-

17223-BRM, ECF No. 1). Accordingly, the motion is DISMISSED AS MOOT.

      IV.    CONCLUSION

      For the reasons set forth above, Karagjozi’s appeal (Case No. 3:19-cv-19110-BRM, ECF

No. 10) is DISMISSED FOR LACK OF JURISDICTION, Karagjozi’s Motion to Raise the

Bankruptcy Court’s Lack of Subject Matter Jurisdiction (Case No. 3:19-cv-19110-BRM, ECF No.

12) is DISMISSED AS MOOT, Respondents’ Motion to Confirm and Adopt the Bankruptcy

Court’s Recommendation of Dismissal (Case No. 3:19-cv-18703-BRM, ECF No. 2) is

GRANTED, and Karagjozi’s Motion to Withdraw Reference (Case No. 3:19-cv-17223-BRM,

ECF No. 1) is DISMISSED AS MOOT. An appropriate order will follow.



Date: June 29, 2020                             /s/ Brian R. Martinotti___________
                                                HON. BRIAN R. MARTINOTTI
                                                UNITED STATES DISTRICT JUDGE
